Citation Nr: 1829928	
Decision Date: 11/09/18    Archive Date: 11/21/18

DOCKET NO.  17-18 129	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating since December 11, 2015, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to November 1962. The Veteran initially requested a Travel Board hearing in his April 2017 Substantive Appeal (VA Form 9). In an October 2018 statement, he withdrew this hearing request in writing. Therefore, his request for a hearing is considered withdrawn. See 38 C.F.R. § 20.702 (e) (2017). 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1961 to November 1962.

2.  On October 23, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met. 38 U.S.C. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs